T. Gr. Kavanagh, J.
{dissenting). I believe the trial court erred in directing a verdict for the defendant.
*365Negligence may be inferred from undisputed evidence that the driver gave no warning before backing up. Hopkins v. Lake (1957), 348 Mich 382; Lovel v. Squirt Bottling Co. of Waconia (1951), 234 Minn 333 (48 NW2d 525), 2 Blashfield, Cyclopedia of Automobile Law and Practice, § 1101 et seq.
Whether it should be inferred from this evidence is for the jury to determine. See Carver v. Detroit & Saline Plank Road Co. (1886), 61 Mich 584 and cases cited therein at p 593; Kaminski v. Grand Trunk W. R. Co. (1956), 347 Mich 417; Kinsler v. Simpson (1932), 257 Mich 7; McCullough v. Ward Trucking Company (1962), 368 Mich 108.
For this reason I believe the judgment should be reversed and a new trial ordered.